                   Case 20-11218-MFW                 Doc 793-4         Filed 07/22/20         Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                              Chapter 11
    In re:
                                                                              Case No. 20-11218 (MFW)
    THE HERTZ CORPORATION, et al.,1
                                                                              (Jointly Administered)
                                          Debtors.
                                                                               Hearing Date: August 12, 2020, at 10:30 a.m. (ET)
                                                                               Obj. Deadline: August 5, 2020, at 4:00 p.m. (ET)

         NOTICE OF APPLICATION OF THE OFFICIAL COMMITTEE OF
       UNSECURED CREDITORS FOR ENTRY OF AN ORDER AUTHORIZING
     RETENTION AND EMPLOYMENT OF BENESCH, FRIEDLANDER, COPLAN &
    ARONOFF LLP AS DELAWARE COUNSEL TO THE OFFICIAL COMMITTEE OF
          UNSECURED CREDITORS, NUNC PRO TUNC TO JUNE 15, 2020

             PLEASE TAKE NOTICE that on July 22, 2020, the Official Committee of Unsecured

Creditors (the “Committee”), appointed in the above-captioned chapter 11 cases of the above-

captioned debtors (collectively, the “Debtors”), filed the Application of the Official Committee of

Unsecured Creditors For Entry of an Order Authorizing Retention and Employment of Benesch,

Friedlander, Coplan & Aronoff LLP as Delaware Counsel to the Official Committee of Unsecured

Creditors, Nunc Pro Tunc to June 15, 2020 (the “Application”) with the United States Bankruptcy

Court for the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware

19801 (the “Court”). A copy of the Application is attached hereto.

             PLEASE TAKE FURTHER NOTICE that any responses to the Application must be in

writing and filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd Floor,




1
             The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
             debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in
             these chapter 11 cases, for which joint administration for procedural purposes has been approved, a complete
             list of the debtors and the last four digits of their federal tax identification numbers is not provided herein. A
             complete list of such information may be obtained on the website of the debtors’ claims and noticing agent
             at https://restructuring.primeclerk.com/hertz.
            Case 20-11218-MFW        Doc 793-4     Filed 07/22/20    Page 2 of 2




Wilmington, Delaware 19801, and served upon the undersigned, so as to be received on or before

4:00 p.m., prevailing Eastern Time, on August 5, 2020.

       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

DEMANDED BY THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.

       PLEASE TAKE FURTHER NOTICE THAT IF AN OBJECTION IS PROPERLY

FILED AND SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, A HEARING

WILL BE HELD ON AUGUST 12, 2020, AT 10:30 A.M. PREVAILING EASTERN TIME,

BEFORE THE HONORABLE MARY F. WALRATH, UNITED STATES BANKRUPTCY

JUDGE FOR THE DISTRICT OF DELAWARE. ONLY OBJECTIONS MADE IN WRITING

AND TIMELY FILED WILL BE CONSIDERED BY THE BANKRUPTCY COURT AT SUCH

HEARING.


Dated: July 22, 2020                              BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                         & ARONOFF LLP

                                                         /s/ Jennifer R. Hoover
                                                  Jennifer R. Hoover (No. 5111)
                                                  Kevin M. Capuzzi (No. 5462)
                                                  John C. Gentile (No. 6159)
                                                  1313 North Market Street, Suite 1201
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 442-7010
                                                  Facsimile: (302) 442-7012
                                                  Email: jhoover@beneschlaw.com
                                                         kcapuzzi@beneschlaw.com
                                                         jgentile@beneschlaw.com




                                              2
